Citation Nr: 0507079	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-20 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran, who had recognized 
active service from December 1941 to May 1942, and from 
September 1945 to March 1946.  This appeal is from a June 
2002 rating decision by the Manila Department of Veterans 
Affairs (VA) regional office (RO).  

It appears that the appellant is also trying to reopen a 
claim for accrued benefits.  Such claim was denied by a final 
decision of the Board in February 2001, and the RO has not 
readdressed the matter.  It is referred to the RO for any 
appropriate action/notice to the veteran.  


FINDINGS OF FACT

1.  A February 2001 Board decision, finding new and material 
evidence had not been received, declined to reopen the 
appellant's claim seeking service connection for the cause of 
the veteran's death (which had previously been denied on the 
basis that the evidence did not relate the cause of the 
veteran's death to service).  

2.  Evidence received since the February 2001 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim; does not tend to show that the cause 
of the veteran's death was related to service; and considered 
by itself or together with previous evidence of record, does 
not raise a reasonable possibility of substantiating the 
claim.  






CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
to establish service connection for the cause of the 
veteran's death may not be reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
appellant was provided a copy of the decision on appeal.  In 
the June 2002 decision, and in a February 2003 statement of 
the case (SOC), she was notified of the evidence necessary to 
reopen the claim, and of what was of record.  By 
correspondence in November 2003 she was notified of the 
provisions of VCAA, as they applied to her petition.  While 
the November 2003 VCAA notice did not precede the decision on 
appeal, such notice was provided prior to certification of 
the case to the Board, and the appellant has had ample 
opportunity to respond/supplement the record.  She is not 
prejudiced by any notice timing defect.  The November 2003 
letter explained that VA would make reasonable efforts to 
help the appellant get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
While the November 2003 VCAA letter did not advise the 
appellant verbatim to submit everything she had pertinent to 
the claim, it advised her that new and material evidence was 
required to reopen the claim, what type of evidence would be 
new and material, and that she should submit (or identify for 
VA to obtain) such evidence.  In essence, this was equivalent 
to advising her to submit everything she had pertinent to the 
claim.  Everything received to date has been considered.  In 
August 2004, the appellant informed VA that she had no 
further evidence to submit.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for claims filed on or 
after August 29, 2001.  The instant claim to reopen was filed 
after that date, and the new definition applies.  The 
appellant was notified of the new definition of "new and 
material" evidence, and, via the February 2003 SOC and the 
November 2003 letter, was advised of what type of evidence 
would suffice to reopen her claim.  Although the June 2002 
rating decision did not apply the new definition of "new and 
material" evidence, she is not prejudiced by RO's 
application of the old definition as that accorded her a 
broader scope of review than was warranted.  

In a petition to reopen, the duty to obtain a medical opinion 
does not attach until a previously denied claim has been 
reopened.  38 C.F.R. § 3.159(c)(4).  The appellant has not 
identified any pertinent evidence outstanding.  The duty to 
assist requirements are met.  The appellant is not prejudiced 
by the Board's proceeding with appellate review.  See Conway 
v. Principi,  6 Vet. App. 226 (1994).

II.  Factual Background

Evidence of record in February 2001

In April 1986 the appellant submitted a certificate of her 
marriage to the veteran and a certification from the Republic 
of the Philippines Ministry of National Defense (dated in 
January 1986) that indicated that the veteran was sick with 
malaria from January to July 1944 and was "sick of ulcer" 
from March to September 1945.  

The service department, via National Personnel Records Center 
(NPRC), certified in August 1986 that the veteran had 
recognized active service from December 1941 to May 1942, and 
from September 1945 to March 1946; that he was not a prisoner 
of war (POW); and that illnesses alleged were not supported.  

The veteran's service medical records included a January 1946 
Affidavit for Philippine Army Personnel that listed dysentery 
(from January to July 1944) and ulcer (from March to 
September 1945) as illnesses that were treated by his wife.  
There was no permanent disability from such illnesses.  A 
March 1946 service discharge examination revealed no 
pertinent abnormalities.  The veteran's abdomen and viscera 
were normal.  An Affidavit for Philippine Army Personnel, 
which appears to have been signed by the veteran in April 
1947, lists dysentery and tropical ulcers as illnesses 
incurred and treated at home (without permanent disability).  

A death certificate reveals that the veteran died of a 
gastric ulcer in his home in December 1966.  

An October 1986 rating decision denied service connection for 
the cause of the veteran's death, finding that it was not 
shown that a peptic (gastric) ulcer was manifested in service 
or in the postservice presumptive period, and that the 
veteran's SMR's did not show any disability that might have 
caused or contributed to his death.  The appellant initiated 
an appeal of that rating decision, but did not perfect her 
appeal after a SOC was issued, and the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

A medical certificate from Dr. F.G. received in October 1998 
indicated that the veteran was treated for severe epigastric 
pain with blood vomitus in September 1965; the impression was 
gastric ulcer.  

An unappealed Board decision in February 2001 declined to 
reopen the claim of service connection for the cause of the 
veteran's death, finding that evidence received since October 
1986 tended to show only that the death-causing disease was 
treated many years after service, did not relate the death-
causing disease to service, and was cumulative. 

Evidence added since February 2001

Correspondence from Dr. G.L. dated in June 2001 reports that 
he consulted the veteran on several occasions from 1964 to 
1966 for the gastric ulcer that caused his death.  Dr. G.L. 
indicated that in the course of his examinations the veteran 
mentioned that he started having such "complaints way back 
in 1944 right after he was liberated from prison camp."  

III.	Criteria 

The February 2001 Board decision that declined to reopen a 
claim seeking  service connection for the cause of the 
veteran's death is final, and may not be revised based on the 
evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

However, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in March 
2002), and the new definition applies.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for the Federal Circuit 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

Service connection will be granted for a disability if it is 
shown that the veteran suffered from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§  3.303.  If gastric ulcer is manifested to a compensable 
degree within the first postservice year, it may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused his death or contributed 
substantially or materially to cause his death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §  3.312(a).  

IV.	Analysis

A February 2001 Board decision declined to reopen the 
appellant's claim seeking service connection for the cause of 
the veteran's death.  Essentially the Board found that the 
additional evidence received since the October 1986 rating 
decision did not show (or tend to show when considered with 
evidence previously of record) that the veteran's death 
causing gastric ulcer disease was related to service.  
Accordingly, in order to be new and material in the instant 
case, evidence received since February 2001 would have to be 
competent evidence not previously of record that tends to 
relate the veteran's death-causing gastric ulcer to his 
service (the unestablished fact necessary to substantiate the 
claim).  

The additional evidence received since February 2001 is new, 
in the sense that it was not previously associated with the 
record.  However, it is not material.  Dr. G.L. indicated 
that he treated the veteran for chronic gastric ulcer in 1964 
(more than 18 years after service).  That the veteran had a 
gastric ulcer many years after service is not in dispute; 
that fact was previously established, and the information is 
cumulative.  Dr. GL's statement also notes that in the course 
of his examinations of the veteran, the veteran related that 
his gastric ulcer complaints go way back to 1944, when he was 
released from prison camp.  The appellant has apparently 
submitted Dr. GL's statement to establish, via the Dr. GL's 
recollections of the veteran's accounts, that the veteran's 
gastric ulcer disease was service-related.  We need not dwell 
at this point on the effect that the passage of time has on 
memory, and to what extent Dr. GL's current recollections are 
true representations of the veteran's accounts more than 40 
years ago.  What is more significant is that the service 
department had previously certified that the veteran was not 
a POW.   That certification is binding, and has not been 
placed in dispute.  The veteran's account (as repeated by Dr. 
GL) was previously, and remains, inconsistent with the record 
and has no probative value.  

What we have before the Board is an attempt to reopen the 
appellant's claim based on accounts by the appellant (and 
recollections of accounts by the veteran) that were 
previously rejected.  Such inaccurate accounts do not gain in 
probative value by the mere fact that they are repeated by a 
person with medical training.  Dr. GL does not report any 
personal knowledge of information relating the veteran's 
death-causing gastric ulcer to service.  He does not report 
treating the veteran during service or in the first 
postservice year, nor does he report any knowledge of 
postservice continuity of symptoms (other than by history 
provided by the veteran and the appellant).  Thus, the 
statement by Dr. GL is not material to the matter at hand.  
Although the appellant asserted that the cause of the 
veteran's death was related to his military service, her lay 
opinion is not competent evidence in the matter of medical 
etiology, and therefore cannot be deemed "material" for the 
purpose of reopening the claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, no additional evidence received since the 
February 2001 Board decision is new and competent evidence 
tending to relate the veteran's death-causing disease to his 
service.  The additional evidence received does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  
Hence, the claim may not be reopened.


ORDER

The appeal to reopen a claim seeking service connection for 
the cause of the veteran's death is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


